Citation Nr: 1610897	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  09-28 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, claimed as secondary to service-connected depression and post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1986 to June 1997.

These matters come before the Board of Veterans' Appeals (Board) a second time, on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In March 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge; a transcript of the proceeding is of record. 

The Board notes that in September 2013, the RO granted the Veteran's claim for increased rating for his PTSD and depression and assigned a 100 percent rating effective June 24, 2013, the date of the Veteran's VA examination demonstrating an increase in severity of his disability.  As this is a full grant of benefits sought, the issue is no longer before the Board.  


FINDINGS OF FACT

1. Sleep apnea was not manifest in service and is not otherwise attributable to service.

2. Sleep apnea is unrelated (causation or aggravation) to a service-connected disease or injury.  


CONCLUSIONS OF LAW

1. Sleep apnea was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).
 
2. Sleep apnea is not proximately due to or the result of (causation or aggravation) a service connected disease or injury.  38 C.F.R. § 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veteran's Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, which include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the RO issued a notice letter dated April 2008.  The letter explained the evidence necessary to substantiate the Veteran's claim for secondary service connection, as well as the legal criteria for entitlement to such benefits.  The letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  The RO decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).  

The claims file contains the Veteran's service treatment records, post-service VA and private-service treatment records, Social Security Administration records and the Veteran's own statements in support of his claim.  The Veteran was afforded a VA examination in June 2013 in relation to his sleep apnea claim.  As discussed in more detail below, the assessment included a review of the pertinent medical history, clinical findings, and diagnoses, and was supported by medical rationale.  The Board finds that the June 2013 examination is adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board previously remanded the case in May 2013 for further development.  The Board finds that the RO substantially complied with the Board's remand instructions.  See 38 U.S.C.A. § 5103A(d); Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board finds that VA has complied with the duty to assist.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The Veteran has not identified any other outstanding records that are pertinent to the issue and the Board is unaware of any such outstanding evidence.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Applicable Law and Analysis

Service connection may be established for disability resulting from a disease or injury during active service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. §3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Section 3.310 was amended effective October 10, 2006.  Thus, as the claim for service connection was filed after the amendment, the current version of 38 C.F.R. § 3.310 is applicable to the claim on appeal.

As a preliminary matter, the Board finds that service connection for sleep apnea on a direct basis is not warranted.  There is no evidence of any complaints, manifestations, or treatments of sleep problems in service.  The Veteran's obstructive sleep apnea was diagnosed in December 2007, over ten years post service.  The passage of many years between discharge from active service and medical documentation of a claimed disability is a factor that weights against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  There is no evidence that the Veteran's obstructive sleep apnea is directly related to service, and the Veteran does not contend as much.  See Board Hearing Transcript, p. 15.  As such, the ensuing analysis will focus on the Veteran's obstructive sleep apnea as it relates to his PTSD and depression.

Post-service medical records demonstrate the Veteran's numerous complaints of sleep disturbances throughout the years.  Treating physicians often attributed the Veteran's sleep disturbances to his PTSD/depression symptoms or his residual pain from his back and knee injuries.  See VA Examinations dated May 2005 and July 2010; VA Treatment Records dated November 23, 2005, July 21, 2006, August 30, 2006, May 29, 2007, July 23, 2007, November 6, 2007, November 16, 2007, February 20, 2008, and April 22, 2008  The symptoms of PTSD/depression were specifically noted as nightmares and hypervigilance.  No treating physician opined that the Veteran's apneic symptoms, such as snoring and interrupted breathing, were attributable to his psychiatric disabilities.

The Veteran was afforded a sleep study in 2007.  At that time, the examiner noted frequent snoring and apneas.  While symptoms of the Veteran's PTSD/depression were also noted, namely frequent disturbing dreams, the examiner did not provide a nexus between the Veteran's sleep apnea and his psychiatric disorders.  See VA Treatment Record dated June 20, 2007.  The Veteran was diagnosed with moderately severe obstructive sleep apnea shortly after the sleep study; etiology of the sleep apnea was not noted.  See VA Treatment Records dated December 15, 2007.  

In support of his claim, the Veteran submitted literature from MedPage Today.  The undated article discusses a study done at the Walter Reed Army Medical Center.  The results of that study indicated that the rate of obstructive sleep apnea in combat Veteran's with PTSD was more than double the national rate of the general population.  See Apnea Elevated in Vets with PTSD, submitted on February 7, 2013.

The Veteran was provided a VA examination in June 2013.  At that time, the Veteran reported that his sleep apnea was first manifest in 2006.  Upon examination, the examiner opined that the Veteran's obstructive sleep apnea was less likely than not proximately due to or a result of his service-connected PTSD/depression.  In so finding, the examiner referred to the literature the Veteran submitted and described it as "very weak and not evidence based."  In addition, the examiner noted that clinically, the Veteran's sleep apnea is not chronically worsened by his PTSD and depression.  The examiner also made note of the fact that the Veteran's sleep apnea symptoms are improved by his use of the CPAP machine.  

The Board finds that the probative value of the MedPage Today article is substantially outweighed by the other evidence of record.  At the outset, the article states "[t]hese data and conclusions should be considered to be preliminary until published in a peer-reviewed journal."  The record does not indicate that the article has been published; thus the Board views the findings as preliminary.  Further, the MedPage article is not accompanied by the opinion of any medical expert to suggest that the Veteran's sleep apnea is at least as likely as not caused or aggravated by his psychiatric disabilities.  The mere fact that there is evidence of a potential link between certain disabilities and obstructive sleep apnea does not demonstrate that this specific Veteran's obstructive sleep apnea is at least as likely as not related to one of the disabilities discussed in the article.  Indeed, here, the probative medical opinion evidence has indicated that there is no such relationship.  In addition, the Veteran's treating physicians have not associated his sleep apnea with his psychiatric disabilities.  As such, the Board assigns the MedPage Article little probative value.  

Also of record are the Veteran's lay statements.  Specifically, the Veteran avers that during his 2007 sleep study, the attending technician told him that his sleep apnea was due to his psychological issues.  See Hearing Transcript, p. 16.  Lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a lay person, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F. 3d 1313, 1316 (2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007).  Here, the Veteran is certainly competent to report what he was told by an attending technician.  However, to the extent the Veteran proffers this information as a positive nexus between his sleep apnea and his psychiatric disabilities, the Board finds that such an opinion is outweighed by the evidence of record.  While a technician may have told the Veteran that his sleep apnea was attributable to his PTSD/depression, the contemporaneous notes taken during the sleep study demonstrate otherwise.  The Veteran's recitation of what he was told is competent and credible.  However, there is a remarkable lack of reasoning.  Therefore, this lay/medical evidence is accorded little probative value.  

In sum, there is no reliable evidence linking the obstructive sleep apnea to service or to service-connected PTSD and depression.  Furthermore, there is no reliable evidence of aggravation due to a service-connected disease or injury.  For the foregoing reasons, the preponderance of the evidence is against the claim.  The benefit of the doubt doctrine is therefore not applicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).





ORDER

Entitlement to service connection for sleep apnea, claimed as secondary to service-connected depression and PTSD is denied.



______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


